Mr. Chief Justice Clarity delivered the opinion of the court: It appears that the basis of this claim is that the property of the claimant, was damaged on account of the building of a hard road in front of claimant’s premises, that on account of such improvement, water was diverted onto the claimant’s property. We are of the opinion from all of the evidence in the case, that there is no material damage to claimant’s premises, on account of the construction of this road. On the contrary, the court believes, that hard roads generally add value to property, and that the increased value of the premises in question, would greatly compensate the claimant for any inconvenience that might be occasioned by the improvement in question. Therefore, the court recommends that the claim be disallowed. On May 28, 1930, upon motion of claimant an oral order was entered granting a rehearing for the purpose of taking additional testimony to determine the amount of damages. On May 14,1931, the following additional modified opinion was filed: It appears from additional evidence taken that claimant suffered damages by reason of hard road construction on S. B. I. Route No. 7. The Attorney General comes and stipulates and agrees that claimant suffered damages in the sum of $2,500.00. The court, therefore, recommends that claimant be allowed $2,500.00.